Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 and Species 1 in the reply filed on August 03, 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue administrative burden for the examiner to examine all claims in their entirety.  This is not found persuasive because the three Inventions and four Species hold separate status in the art and would present an additional search burden on the examiner as explained in the Office Action mailed on 08/03/2022. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 03, 2022.
Claims 7-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 03, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 cites the limitation “wherein the packaging material is obtained by adding thereto any of the following 1) to 3) as a tobacco material:”. It is unclear whether this is the same tobacco material as cited in claim 1 by the limitation “wherein the packaging material includes solids derived from a tobacco material”. If it is the same tobacco material, it is unclear whether the tobacco material is a solid or a liquid, as the elected species limitation in claim 4 cites “a tobacco powder extraction liquid obtained using a solvent containing ethanol and/or propylene glycol as an extraction solvent” whereas claim 1 cites “solids derived from a tobacco material”. For examination purposes, the limitation “wherein the packaging material is obtained by adding thereto any of the following 1) to 3) as a tobacco material:” will be interpreted as not necessarily being the same tobacco material as in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being anticipated by Sanghvi (US 2007/0190157 A1).


Regarding claim 1, Sanghvi teaches an oral tobacco product including, as constituent elements ([28], [30], [35] and [70]), a tobacco filler ([30]) and a liquid-permeable packaging material for packaging the tobacco filler ([28] and [35]), wherein the packaging material includes solids derived from a tobacco material ([30] and 35). Sanghvi does not explicitly teach having a weight of the solids in the packaging material of 11.0 g/m2 or greater.
The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of tobacco solids present to achieve a desired taste.

Regarding claim 2, Sanghvi teaches the oral tobacco product as set forth above, but does not teach that the liquid-permeable packaging material includes a green part having an a* value in a CIELab color system of 1.0 or less. 
Sanghvi does teach that the liquid-permeable packaging material includes a colorant ([64] and [65]). MPEP 2144.04 (I) states that purely aesthetic design changes cannot be relied upon to patentably distinguish the claimed invention from the prior art. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a green colorant having an a* value in a CIELab color system of 1.0 or less, and that using a green colorant having an a* value in a CIELab color system of 1.0 or less instead of one of the colorants suggested in Sanghvi would not change the function of the oral tobacco product.

Regarding claim 4, Sanghvi teaches the oral tobacco product as set forth above, wherein the packaging material is obtained by adding thereto as a tobacco material: a tobacco powder extraction liquid obtained using a solvent containing ethanol and/or propylene glycol as an extraction solvent ([34]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi (US 2007/0190157 A1), as applied to claim 1 above, and further in view of Winterson (8,671,952 B2), cited in an IDS.

Regarding claim 3, Sanghvi teaches an oral tobacco product as set forth above, but does not explicitly teach that the liquid permeable packaging material is composed of a non-woven fabric.
Winterson teaches a similar oral tobacco product, wherein the liquid permeable packaging material is composed of a non-woven fabric (Column 5; Lines 45-52;).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to use the non-woven fabric of Winterson as the pouch material of the oral tobacco product of Sanghvi.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi (US 2007/0190157 A1), as applied to claim 1 above, and further in view of Nagai (WO 2016/043160 A1), English language equivalent US 2017/0172199 A1 relied upon.

Regarding claim 6, Sanghvi teaches the oral tobacco product as set forth above, but does not teach that the tobacco filler has a green color having an a* value of 1.0 or less in a CIELab color system. 
Nagai teaches a tobacco filler that has a green color having an a* value of 1.0 or less in a CIELab color system ([20], [21], and [79]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Winterson to incorporate the teachings of Nagai by using the green tobacco product having an a* value of 1.0 or less in a CIELab color system as the filler in an oral tobacco product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miles Simpson whose telephone number is (571)272-8110. The examiner can normally be reached 8:30-6:30 MT RF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES A SIMPSON/               Examiner, Art Unit 1747                                                                                                                                                                                         


/Michael H. Wilson/               Supervisory Patent Examiner, Art Unit 1747